Citation Nr: 1548252	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 15, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD, effective from April 15, 2004, the date upon which the Veteran was found to have successfully reopened his claim.  The Veteran filed a notice of disagreement (NOD) on February 2012.  A statement of the case (SOC) was provided on October 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2013.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on September 2015.  A copy of the transcript has been associated with the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran filed an original claim of entitlement to service connection for PTSD on July 13, 2000, and filed a timely notice of disagreement as to the March 2001 rating decision that denied his claim; however, the did not receive a copy of the August 2001 SOC.
 
 2.  Prior to receipt of the request to reopen the claim on April 15, 2004, the Veteran's claim was still in controversy due to the non-receipt of the August 2001 SOC.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an earlier effective date of July 13, 2000, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to the earlier effective date claims, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. §§ 5103A (b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided an adequate medical examination.  The examination was adequate because it contained a history obtained from the claims file and thorough examination relevant to the applicable rating criteria.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a an earlier effective date.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.   38 C.F.R. § 3.400.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

Analysis

The Veteran filed an original claim of entitlement to service connection for PTSD in July 13, 2000.  The claim was denied in a March 2001 rating decision.  He filed a timely NOD in March 2001 and submitted additional evidence.  That additional evidence was reconsidered in a June 2001 rating decision and the denial was continued.  In August 2001, the RO sent the Veteran a SOC.  Although the Veteran was given 60 days to submit a VA Form 9 to perfect his appeal, nothing was received prior to October 30, 2001.  Additionally, the Veteran did not submit any additional evidence or intention to appeal within the remaining year from his rating decision, and, on March 2002, the March 2001 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In April 2004, the Veteran filed a request to reopen his claim of entitlement to service connection for PTSD, and the RO denied reopening of the claim in a June 2004 rating decision, finding that no new and material evidence had been received.  The Veteran filed a timely NOD in November 2004, and the RO continued to deny reopening of the claim in a May 2008 statement of the case.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 in May 2008 and was provided with a hearing before the Board on February 2009.  In August 2009, the Board remanded the claim for additional development and the provision of a VA examination.  A VA examination was obtained in October 2009 and, upon return of the claim to the Board, the Veteran's claim was reopened and granted in a January 2011 decision.  That Board decision was then promulgated in a June 2011 rating decision by the RO, granting the Veteran service connection for PTSD with an effective date of April 15, 2004, the date upon which he filed his claim to reopen.

The Veteran first contends that the effective date should go back to the date of his original claim of entitlement to service connection in July 2000.  Specifically, he contends that his claim has been in continuous prosecution since that time, as he filed a timely notice of disagreement with the March 2001 rating decision and never received a SOC.  

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447   (2004); Sears  v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326   (Fed. Cir. 2003).  Generally, the only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board finds that, after reviewing the evidence of record and resolving reasonable doubt in favor of the Veteran, the effective date of the grant of service connection for PTSD should go back to July 13, 2000, when he filed his initial claim of entitlement to service connection, as he avers that he never received the August 2001 SOC and that his case has been in continuous prosecution since that time. 

When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative.  38 C.F.R. § 19.26.

In determining that the effective date should be July 13, 2000, the Board finds the Veteran to be credible in his claim that he did not receive the August 2001 SOC, and thus, the claim that began in 2000 remained pending until it was eventually granted. 

The record shows that when the Veteran originally filed his claim in July 2000, his mailing address was listed as Wiltshire Village, Wellington, Florida.  In September 2000, prior to the provision of the Veteran's rating decision, the Veteran submitted a request to update his address to Via Lugano Circle, Boyton Beach, Florida. In February 2001, again prior to the provision of the Veteran's rating decision, the Veteran submitted a second request to update his address to Lasoona Circle, Delray Beach, Florida.  In correspondence dated from May 2001 to July 2001, to include notification of a June 2001 rating decision for reconsideration, notification was sent to the Veteran's updated Delray Beach address.  However, the information of record reflects that the Veteran's August 2001 SOC was sent to his former Boyton Beach address instead of his current Delray Beach address.  Therefore, the evidence of record lends support the Veteran's contention that he did not receive the SOC, despite the fact that the information of record contained in the claims file does not show that it was returned as undeliverable.

Generally, a "presumption of regularity 'supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'"  Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO). 

If a claimant alleges nonreceipt of a VA notice letter, clear evidence rebutting the presumption of regularity "mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130 (2007).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id.  (looking to the United States Postal Service  (USPS) regulations to determine whether an addressing error was consequential to delivery); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice of its decision").

In light of the apparent confusion over the Veteran's address during his initial claim, the Board finds the Veteran's contention that he did not receive the August 2001 SOC to be credible, as it was not mailed to the Veteran's latest address (then) of record, and therefore the effective date of the grant of service connection should go back to the date of his initial claim, which was July 13, 2000. 

The Board has also considered whether an even earlier effective date is possible, but finds that July 13, 2000, is the appropriate effective date, as there was no earlier communication for the Veteran that indicated an intention to file a claim for service connection for PTSD prior to July 13, 2000. 

The Board concludes that the appropriate effective date here is either of the date the claim was received (in this case, July 13, 2000) or the date upon which entitlement arose.  Currently, as granted herein, the effective date is July 13, 2000, which is the date the Veteran's claim was received for reasons explained above. 

The July 13, 2000, effective date currently assigned is the date the RO received the Veteran's original claim of entitlement to service connection for PTSD.  To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the later of the two.  See 38 C.F.R. § 3.400(b)(2). 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the proper effective date for the grant of service connection for PTSD is July 13, 2000.


ORDER

Entitlement to earlier effective date of July 13, 2000, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


